Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 2/11/2020.  Claims 1-21 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement(s) filed on 2/11/2020 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies is/are enclosed with this Office action.

Foreign Priority
3.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C 119(a-d) based on EP 19305542.3, filed on 4/26/2019.

Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Application is amended as follows:
Claim 19, Line 3:  Insert “steps of” after “comprising”
Claim 19, Line 27:  Insert “steps” after “repeating”
Claim 21, Line 2:  Replace “a means” with “processing circuitry”
Claim 21, Line 2:  Replace “a means” with “processing circuitry”
Claim 21, Line 9:  Replace “a means” with “processing circuitry”
Claim 21, Line 12:  Replace “a means” with “processing circuitry”
Claim 21, Line 14:  Replace “a means” with “processing circuitry”
Claim 21, Line 16:  Replace “a means” with “processing circuitry”

Allowable Subject Matter
5.	Claims 1-21 are allowed.

6.	The following is an Examiner’s statement for the reasons of allowance:

7.	Independent claims 1 and 19-21 are directed towards method and system that include/perform the operations of at least “by one or more processors, obtaining a query image from a client device; by the one or more processors, generating a global feature descriptor of the query image by inputting the query image into a convolutional neural network (CNN) and obtaining the global feature descriptor in an embedding space as an output of the CNN, wherein parameters of the CNN are learned during training of the CNN on a batch of training images using a listwise ranking loss function and optimizing a quantized mean average precision ranking evaluation metric; by the one or more processors, determining similarities between the query image and other images based on distances in the embedding space between the global feature descriptor of the query image and global feature descriptors of the other images, respectively; by the one or more processors, ranking the other images based on the similarities between the query image and the other images, respectively; by the one or more processors, selecting a set of the other images based on the similarities between the query image and the other images; and by the one or more processors, transmitting a set of identifiers representative of the set of the other images to the client device” and “(1) by one or more processors, computing a global feature descriptor for each of the training images in an embedding space; (2) by the one or more processors, discarding from memory intermediary tensors obtained during the computation of the global feature descriptors; (3) by the one or more processors, determining similarities between each pair of the training images, a listwise ranking loss function, and gradients of the listwise ranking loss function with respect to the global feature descriptors, without performing back-propagation of the gradients to the learnable parameters; (4) processing all the images of the batch by: (a) selecting a given one of the training images; (b) re-computing the global feature descriptor of the one of the training images and the gradients of the listwise ranking loss function with respect to the learnable parameters of the CNN, and maintaining the intermediary tensors in the memory; (c) for each learnable parameter of the CNN, adding the contribution of the one of the training images to an overall gradient of the listwise ranking loss function with respect to that learnable parameter; (d) repeating steps (a)-(c) until each of the training images has been selected; and (e) ending the processing when each of the training images has been selected; (5) after the ending of the processing, back-propagating each overall gradient of the listwise ranking loss function to adapt the learnable parameters of the CNN; and (6) repeating (1)-(5) until it is determined that the listwise ranking loss function has reached a minimum value”. 
	The cited and considered prior art, specifically Klaiman (US PGPub 2022/0139072) that discloses Receiving a plurality of digital images each depicting a tissue sample; Splitting each of the received images into a plurality of tiles; automatically generating tile pairs, each tile pair having assigned a label being indicative of the degree of similarity of two tissue patterns depicted in the two tiles of the pair, wherein the degree of similarity is computed as a function of the spatial proximity of the two tiles in the pair, wherein the distance positively correlates with dissimilarity, wherein at least a subset of the tile pairs comprise tile pairs depicting two tissue regions contained in two different tissue slices of a stack of adjacent tissue slices, each of the tissue slices being the tissue sample depicted in a respective one of the received digital images, wherein the received images depicting tissue slices of a stack of adjacent tissue slices are aligned with each other in a 3D coordinate system and wherein the distance between the tiles of the tile pairs of the subset is computed within the 3D coordinate system; training a machine learning module—MLM—using the labeled tile pairs as training data to generate a trained MLM, the trained MLM being configured for performing an image analysis of digital histopathology images, 
	And Geipel (US Patent 11288805) that discloses providing hidden labels based on similarities between at least two data points of images as training data and expert-generated labels associated with this training data, the images comprising image information of respectively one cell; linking the hidden labels and the expert-generated labels, the linking comprising a connecting of all hidden labels among themselves and a connecting of each hidden label to a respective expert-generated label; and adapting or confirming the hidden labels based on the trained probabilistic graphical model, the adapting or confirming including linking an adapted or confirmed hidden label with an image of a cell and storing in the memory the image of the cell together with the linked adapted or confirmed hidden label, 
	And Jie (US PGPub 2021/0279513) that discloses obtaining a test style image corresponding to a training image through a first network model, and obtaining a training style image corresponding to a test image through the first network model, the training image and the training style image belonging to a first domain, the test image and the test style image belonging to a second domain, and the first domain and the second domain being different domains; obtaining, through a second network model, a predicted probability value corresponding to a probability of a candidate region with respect to each class, the candidate region being a candidate bounding box extracted from the test image or the test style image; obtaining a first prediction class probability value and a first prediction localization value, which are prediction values corresponding to the test style image and outputted by a region proposal network (RPN) of the second network model, and obtaining a second prediction class probability value and a second prediction localization value, which are prediction values corresponding to the test style image outputted by a target detection network of the second network model; and training the first network model and the second network model by using a target loss function and according to the predicted probability value, the test style image, the training style image, the first prediction class probability value, the first prediction localization value, the second prediction class probability value, and the second prediction localization value, to obtain a cross-domain image detection model, 
	And Chen (US PGPub 2021/0235085) that discloses determining, according to feature information of a raw image to be processed, the related coding information corresponding to the raw image to be processed; and encoding, according to the related coding information, the raw image to be processed, wherein determining, according to feature information of the raw image to be processed, the related coding information corresponding to the raw image to be processed is comprising: determining, according to the feature information of the raw image to be processed, related perceptual distortion information corresponding to the raw image to be processed; and wherein encoding, according to the related coding information, the raw image to be processed is comprising: encoding, according to the related perceptual distortion information, the raw image to be processed, 	
	And Kang (US Patent 10992839) that discloses receiving a first command to upload a first image to an external server; acquiring, based on the first command, a first characteristic value corresponding to the first image by inputting the first image and a key of the electronic device into an encryption model trained to identify characteristic values based on an input image and an input key; transmitting the first characteristic value to the external server; and restoring, based on a second command, the first image by inputting the first characteristic value corresponding to the first image and the key of the electronic device into a decryption model, 
	And De Souza (US PGPub 2018/0053057) that discloses receiving an input video comprising a sequence of frames; generating at least one transformation of the input video, each transformation comprising a sequence of frames; for the input video and each transformation, extracting local descriptors from the respective sequence of frames; aggregating the local descriptors of the input video and each transformation to form an aggregated feature vector with a first set of processing layers learned using unsupervised learning; and generating an output classification value for the input video based on the aggregated feature vector with a second set of processing layers learned using supervised learning,
	And Zepeda (US PGPub 2017/0309004) that discloses processing an image for image searching comprising, a memory; a processor; a local descriptor pruner configured to prune at least a local descriptor based on a relationship of the local descriptor and a codeword to which the local descriptor is assigned; wherein the local descriptor pruner determines a weight value for the local descriptor based on a distance between the local descriptor and the codeword or based on a probability value produced by a Gaussian Mixture Model (GMM) used for an encoder and evaluated at the local descriptor, and removes said local descriptor if said distance or said probability value exceeds a threshold and wherein the weight value for the local descriptor is utilized by an image encoder during encoding when said local descriptor is not removed,
	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1 and 19-21 are allowed.
	Claims 2-18 are allowed for being dependent upon claim 1.
 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664